UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6967



CURTIS KIRKPATRICK,

                Petitioner - Appellant,

          v.


BUTCH JACKSON, Supt. of Nash Corr.,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Russell A. Eliason,
Magistrate Judge. (1:07-cv-00918-RAE)


Submitted:   September 24, 2008           Decided:   October 3, 2008


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Curtis Kirkpatrick, Appellant Pro Se. Clarence Joe DelForge, III,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Curtis   Kirkpatrick   seeks      to    appeal   the    magistrate

judge’s* orders dismissing as untimely his 28 U.S.C. § 2254 (2000)

petition and denying his motion for a certificate of appealability.

The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability.            28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”             28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating   that   reasonable       jurists   would    find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.         Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).           We have

independently reviewed the record and conclude that Kirkpatrick has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                   DISMISSED



     *
      The parties consented to proceed before the magistrate judge
pursuant to 28 U.S.C. § 636(c) (2000).

                                    2